DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the, the  port openings on the side (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “readily graspable” in claim 4 is a relative term which renders the claim indefinite. The term “readily graspable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase readily graspable is not further defined by the claims or 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102a(1) as being anticipated by Inman (US 3552095 AUS 3552095 A).
With respect to claim 8, Inman discloses a method of administering medication provided in pill capsule form, in reliance upon a pill capsule holding and administering device formed with a top, bottom and side surfaces (surfaces of 20 figure 1 below), the top surface adapted with a plurality of varying-sized port openings (item 31 col 4 lines 48-50) that are dimensioned to receive and hold by friction fit (col 1 lines 55-58) corresponding varying-sized pill capsules (10 figure 2) after insertion into the port openings (31), the method comprising the steps of: determining which port opening of the pill capsule holding and administering device is optimal for receiving and holding a particularly-sired pill (col 4 lines 48-50) capsule loaded with medicine to be administered: inserting the particularly-sized pill capsule into the optimal port opening with sufficient insertion force to compress the pill device slightly and rely upon a friction fit (col 1 lines 55-58) between a pill surface contacting an inner holding surface of the port opening sufficient to maintain the pill capsule therein  (col 3 lines 27-31): removing a portion of the pill capsule that is not held by the friction fit to render accessible the medicine to be delivered (col 3 lines 36): and with the portion of the pill capsule containing the medicine to be administered is secured in the port opening (figure 5 and figure 6 below), maneuvering the pill capsule holding and administering device to pour out or otherwise administer the medicine therein (24 figure 6 below).  

    PNG
    media_image1.png
    659
    444
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    641
    429
    media_image2.png
    Greyscale

With respect to claim 9, Inman discloses the method of administering medication of claim 8 wherein the pill capsules are formed with respective inner (44 figure 7 above) and outer shells (33 figure 7 above), wherein the medicine to be administered is arranged in the inner shell (33 figure 4 above), and wherein the outer shell (44 figure 4 above) is removed in the step of removing (figure 4 above).  
With respect to claim 10, Inman discloses the method of administering medication of claim 9, wherein the medicine to be administered is arranged is in powder or granular form (50 figure 6 above).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 is rejected under 35 U.S.C. 103 as being unpatentable over Laval (US 0992886 A) in view of Henry (US 2720351 A).
With respect to claim 1, Laval discloses a pill capsule holding and administering device comprising: a base (1 figure 2) formed with top (top figure 2), bottom and side surfaces (figure 2 below): wherein, the top surface (figure 2) is adapted with a plurality of varying-sized port openings (2 figure 1 below) that are dimensioned to receive and hold by corresponding varying-sized pill capsules (10 figure 2), after the varying-sized pill capsules are inserted into respective varying-sized port openings.
Laval failed to disclose a capsule held in place with friction fit. However, in a similar field of endeavor, namely capsule holders, Henry taught of openings for capsules with diameters that are the same as the intended capsule (col 2 lines 1-7) thus causing a frictional fit between the two mating surfaces as a means for further securement. Therefore, it would have been obvious to one of ordinary skill in the art of capsule holders before the effective filing date of the claimed invention to substitute dimensions of the openings as taught by Henry for the openings as disclosed by Laval since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, having opening the same size as the capsule will enable better retention. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

    PNG
    media_image3.png
    536
    450
    media_image3.png
    Greyscale

With respect to claim 3, Laval discloses wherein the top and bottom surfaces (figure 2) are planar and oppositely disposed, and the bottom surface (figure 2) allows the device to be stably seated on a supporting surface.  
With respect to claim 4, Laval discloses wherein the side surfaces (figure 2) are arranged to be readily graspable.  
With respect to claim 5 Laval failed to disclose wherein an outside diameter or a pill capsule or a part of a pill capsule to be held and secured in a pill capsule port opening in the top surface is greater than or equal to an inside diameter of a respective port opening adapted to receive and hold the pill capsule or the part of the pill capsule. However, as described under claim 1 rejection above, with respect to Henry, this feature would have been obvious to include in Laval’s invention.
With respect to claim 6, Laval in view of Henry failed to disclose wherein at least one further port opening for receiving pill capsules is included in the sides.  This feature can be considered a change in arrangement and therefore not novel under In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) which held the use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art.” Laval includes port openings on the top that function as disclosed, the addition of port openings on the side is only a modification in the orientation of the existing port openings and still provides the same results as Laval (i.e. holding a pill capsule). The application has presented no argument which shows that the particular configuration of their port openings is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of allowing a holdings space for capsules from Lavals invention. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.
With respect to claim 7, Laval discloses wherein the port openings (2) are formed with depths that accommodate at least 35% of a cylindrical height (col 1 lines 26-28_ of a pill capsule (10) intended to be received ed and held therein.  


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Laval (US 0992886 A) in view of Henry (US 2720351 A) and Tahil (US 20130014471 A1).
With respect to claim 2, the references as applied to claim 1, above, disclose all the limitations of the claims except for wherein the varying- sized port openings grasp and hold pill capsules inserted therein to enable an outer part of the pill capsule to be removed while maintaining an inner part of the pill capsule and medicine to be administered therein, independent of device positioning. However, in a similar field of endeavor, namely capsule holders, Tahil taught of pill holder that is intended to retain a body portion while the cap portion is separated (page 2 [0015]). It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Laval in view of Henry to retain the inner shell while the outer shell is removed as taught by Tahil  in order to allow for a method of separation to fill the inside of the capsules.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Inman (US 3552095) in view of Miller (US 20050008690 A1).
With respect to claim 11, the references as applied to claim 8, above, disclose all the limitations of the claims except for wherein the pill capsules are soft capsules, the medicine to be administered is arranged in liquid form and the step of removing includes removing part of the soft capsule to render accessible the liquid medication. However, in a similar field of endeavor, namely methods for refilling capsules, Miller taught of a method employed to fill soft capsules with liquid medication (page 1 [0008] and page 5 [0044]). Therefore, it would have been obvious to one of ordinary skill in the art of capsule filling before the effective filing date of the claimed invention to substitute soft gel and liquid medication as taught by Miller for the granules and capsules as disclosed by Inman since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Inmans method can be employed for a variety of mediums including soft gel capsules and liquid medications. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Inman (US 3552095) in view of Henry (US 2720351 A).
With respect to claim 12, the references as applied to claim 8, above, disclose all the limitations of the claims except for wherein an outside diameter of a pill capsule, or a part of a pill capsule to be held and secured in a pill capsule port opening in the top surface is greater than or equal to an inside diameter of a respective port opening adapted to receive and hold the pill capsule. As disclosed above under claim 1 rejection, this addition of this feature would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10327994 B2, US 4708233 A, US 5660029 A, US 20120302999 A1, US 20100032058 A1, US 20190314287 A1, US 20210154099 A1, US 20190029922 A1, US 1147512 A, US 2794456 A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.S./Examiner, Art Unit 3735                                                                                                                                                                                                        
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735